Citation Nr: 1717387	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia A. Noble, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The appellant is the widow of a Veteran who served on active duty from February 1967 to November 1970.  The Veteran died in March 2009.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was initially before the Board on appeal from a May 2010 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  In August 1913, January and July 2014, the Board remanded this matter for additional development of the record and/or to ensure due process.  A February 2015 Board decision (by a Veterans Law Judge who has retired; the case is now assigned to the undersigned) denied service connection for the cause of the Veteran's death.  The appellant appealed the denial to the Court, which, in an April 2016 Memorandum Decision vacated the February 2015 Board decision, and remanded the case for readjudication consistent with the Memorandum Decision.  The Veteran's record is now in the jurisdiction of the St. Louis, Missouri RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As was noted in the Court's Memorandum Decision, it is undisputed that the Veteran served in Vietnam (and that the appellant is entitled to consideration of her claim under the presumptive provisions in 38 U.S.C.A. § 1116), and also undisputed that he died from "intracranial bleed" related to his "progressive T cell [PLL]".  The Court observed that the "only issue raised by the appellant is 'whether the veteran's leukemia should be service connected under 38 C.F.R. § 3.309(e) as a presumptive consequence of herbicide exposure'".  

Notably, 38 C.F.R. § 3.309(e) affords presumptive service connection based on exposure to herbicides for all chronic B-cell leukemias.  Private medical records show that when the Veteran was seen in May 2007, it was noted that he had a history of a recently diagnosed T-cell neoplasm.  Testing was consistent with T-cell prolymphocytic leukemia (PLL).  The examiner noted that the clinical course was far [more] akin to that of a more benign lymphoid neoplasm such as chronic lymphocytic leukemia (CLL).  

In May 2007, P. Westervelt, M.D. (an Associate Professor of Medicine in the oncology department, stated that he examined the Veteran that month for an initial consultation regarding recently diagnosed peripheral lymphocytosis.  He noted that the Veteran had an apparent low grade T cell lymphoproliferative disorder with minimal cervical lymphadenopathy from which he is completely asymptomatic with otherwise normal blood counts.  Dr. Westervelt stated that from the description of the flow cytometry and marrow interpretation, both from outside and from our hematopathologist, it was unclear what the precise diagnosis was, although he believed both T-cell PLL and T-cell LGL would both be included in the differential diagnosis.  He stated that the Veteran did not appear to have the aggressive clinical picture typically associated with peripheral T cell lymphoma and he was somewhat skeptical of that diagnosis.  

The Veteran was admitted to a private hospital in March 2009.  An expiration summary shows that he had a history of progressive T-cell lymphocytic leukemia (PLL).  A head CT showed an intracranial bleed.  The cause of death was intracranial hemorrhage.  

In an August 2010 letter, Dr. Westervelt stated that PLL shares many features with CLL.  He also stated that an overlap syndrome, classified as CLL/PLL is also recognized in which 15-55 % prolymphocytes are observe, suggesting that CLL and PLL represent more of a biologic continuum rather than distinct disease entities.  He explained that PLL tends to behave as a biologically aggressive, transformed version of CLL, and in fact frequently evolves out of pre-existing CLL.  Based on their clinical and pathologic similarities as well as the inability to rule out progression from preexisting CLL, Dr. Westervelt opined that it was difficult to understand why PLL would not be considered eligible for Agent Orange benefits if, in fact, CLL would qualify.  

In essence, the Court found that the Board's conclusion that a VA provider's opinion against the appellant's claim (which the Board found persuasive) was adequate was not supported by the record.  The Court noted that although the October 2013 VA examiner clearly indicated that the Veteran's claims file and all available records had been reviewed, a review of the opinion failed to reveal an extensive discussion of the medical evidence of record, the lay assertions of the appellant or detailed rationale for the proferred conclusions.  

It was specifically noted that the October 2013 VA examiner offered no rationale for the conclusion that "lymphomas and leukemias are not the same"; no rationale for the conclusion that the Veteran "had only one type of leukemia [PLL]"; that the acknowledgement that initial uncertainty in diagnosis is not uncommon "provides no meaningful rationale for the implicit rejection if the early clinical findings suggesting that the veteran's condition included B-cell as well as T-cell abnormalities and appeared more like CLL than PLL"; and that the examiner provided no rationale whatever for his conclusion that the veteran did not develop CLL.  The Court determined that a remand for VA to obtain an adequate medical opinion was necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the record to be forwarded to an oncologist with the appropriate level of subject matter expertise (one who has not previously offered an opinion in this matter) for review, and an adequate (as outlined by the Court) advisory medical opinion regarding the nature and etiology of the Veteran's death-causing leukemia, to specifically include whether the Veteran had CLL that progressed to PLL.  The entire record (to include this remand and the Court's Memorandum decision outlining the deficiencies in prior opinions) must be review by the consulting expert.  The opinion should include discussion of the appellant's lay statements; discussion of the medical evidence of record; and detailed rationale for the proferred opinions.  The consulting expert should specifically provide responses to the following:

(a)  Please express agreement or disagreement with the observation that "lymphomas and leukemias are not the same", providing rationale for the conclusion (beyond "no light exists" in the "thicket of terminologies and nomenclatures".

(b)  Did the Veteran have only one or more than one type of leukemia[PLL]?  I.e., is it at least as likely as not that he had B-cell abnormalities?  Did he have CLL that progressed to PLL?  The discussion should specifically discuss the statements by Dr. Westervelt cited in the Court's Memorandum.  If it is found that the Veteran had only one type of leukemia, please provide rationale [with citation to supporting data] for the implicit rejection of the early clinical findings that the Veteran's condition included B-cell as well as T-cell abnormalities and appeared more like CLL than PLL.  

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

